United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




DT Ward PC
142A Main St
Groton, MA 01450

In re Application of 					:
Jeong Beom Kim et al.	                       : 
Serial No. 15/379,433 	                       : 	PETITION DECISION
Filed: December 14, 2016	                       :	
Docket No.: 2007.1001USCON2			:

This letter is in response to the Petition filed on March 24, 2021, requesting that the Director withdraw the examiner’s objections in the August 13, 2020, final Office action. The Technology Center Director has the authority to decide this petition; see MPEP 1002.02(c)(4). The petition is granted.
BACKGROUND

On December 14, 2016, applicants filed this application under pre-AIA  35 U.S.C. § 111(a) with the title “Generation of Mammalian Induced Pluripotent Stem (iPS) Cells After Determining Endogenous Oct4, Sox2 and Klf4 expression.” 

Throughout prosecution, the examiner objected to the title, indicating it “will have to be changed to more closely reflect the claimed subject matter.” (See, for example, nonfinal action of January 2, 2018, at 2.) The July 29, 2019, final Office action after RCE maintained the objection to the title, explaining the grounds further: “It does not reflect the claims are limited to mammalian cells or that the method relies on reprogramming multipotent cells using reprogramming factors based on a determination of endogenous Oct4, Sox2 and Klf4 expression.” (Office action at 2.) The examiner also imposed an objection to claim 1 in this action, suggesting two rephrased versions of the claim that he considered would state claim 1 “more clearly.” (Office action at 2-4.) The objections did not identify any specific aspect of claim 1 that was unclear; they merely proposed rephrased language. 

The examiner maintained the objections to the title and the claims in the April 3, 2020, nonfinal action after RCE. Applicants replied on July 2, 2020 with an amendment using strikethrough and underlining of the original title in an attempt to change it to “Reprogramming Mammalian Multipotent Stem Cells to Generate Induced Pluripotent 

The examiner repeated both of the objections in the August 13, 2020, final Office action currently on appeal. (Office action at 2-4.) The examiner did not remark on, or otherwise acknowledge, the attempted amendment to the title. The examiner also did not explain why the claim amendments did not overcome his objection to claim 1.

On March 24, 2021, applicants petitioned the Technology Center Director to withdraw the examiner’s objections to the title and the claims. In the petition, applicants allege that they amended the title in the July 2, 2020, reply. (Petition at 2, 3.) Applicants further contend that the objection to the claims “fails to explain alleged objectionable inadequacies of the solicited claims,” pointing out that the proposed language “depart[s] significantly from the descriptive language used in the Specification and from the structure and organization of the original claims.” (Petition at 3.) 
RELEVANT AUTHORITIES
37 CFR 1.72(a):
The title of the invention may not exceed 500 characters in length and must be as short and specific as possible. Characters that cannot be captured and recorded in the Office’s automated information systems may not be reflected in the Office’s records in such systems or in documents created by the Office. Unless the title is supplied in an application data sheet (§ 1.76), the title of the invention should appear as a heading on the first page of the specification. 
37 CFR 1.121(b):
(b) Specification. Amendments to the specification, other than the claims, computer listings (§ 1.96) and sequence listings (§ 1.825), must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification, in the manner specified in this section.
(1) Amendment to delete, replace, or add a paragraph. Amendments to the specification, including amendment[s] to a section heading or the title of the invention which are considered for amendment purposes to be an amendment of a paragraph, must be made by submitting:
(i) An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs;
(ii) The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived;
The full text of any added paragraphs without any underlining; and
(iv) The text of a paragraph to be deleted must not be presented with strike-through or placed within double brackets. The instruction to delete may identify a paragraph by its paragraph number or include a few words from the beginning, and end, of the paragraph, if needed for paragraph identification purposes.
MPEP 706.01:
The refusal to grant claims because the subject matter as claimed is considered unpatentable is called a “rejection.” The term “rejected” must be applied to such claims in the examiner’s action. If the form of the claim (as distinguished from its substance) is improper, an “objection” is made. An example of a matter of form as to which objection is made is dependency of a claim on a rejected claim, if the dependent claim is otherwise allowable. See MPEP § 608.01(n). The practical difference between a rejection and an objection is that a rejection, involving the merits of the claim, is subject to review by the Patent Trial and Appeal Board, while an objection, if persisted, may be reviewed only by way of petition to the Director of the USPTO.
(All emphases added.) Finally, MPEP 608.01(m) and 608.01(n) set forth several scenarios under which claims may be objected to, for example placement on an incorrect sheet; failure to use a period at the end of the claim and only there (except for abbreviations); spelling errors; inconsistent terminology; close spacing of lines; duplicate claims; and improper multiple dependency. See also form paragraphs 6.18.01, 7.29.01-7.29.03, 7.05.06, and 7.45, plus their respective Examiner Notes.) 
DISCUSSION 
The July 2, 2020, amendment to the specification was ineffective to amend the title of the application because it did not include an instruction to replace the title with a new one; it merely requested “amending” the title. Furthermore, the amendment did provide the full text of the replacement paragraph (i.e., title) without any strikethrough or underlining, as 37 CFR 1.121(b)(1)(iii) requires. Nevertheless, applicants’ intent is clear from the record, so Quality Assurance Specialist Driscoll has used the Office’s automated information systems to change the title to the one proposed by applicants in the July 2, 2020, amendment. Applicants’ request for the Technology Center Director to withdraw the examiner’s objection to the title is therefore granted. 
The examiner will provide a replacement bibliographic data sheet with his next Office communication.
The Director agrees that the examiner’s objection to claim 1 was improper. The examiner has never provided any explanation about what is “unclear” about applicants’ claim 1 or about why his proposed replacement language is clearer than the language drafted by applicants. The examiner’s language does not clearly address any of the scenarios discussed in MPEP 608.01(m) or 608.01(n) as being objectionable, and it does not appear to be confined to addressing formalities.

DECISION
The Petition’s request to withdraw the examiner’s objections to the title and claims are granted.

No objections to the title or the claims remain in this prosecution.

The examiner will provide a replacement bibliographic data sheet with his next Office communication.

Should there be any questions about this decision, please contact Lora E Barnhart Driscoll, Quality Assurance Specialist, by letter addressed to Director, TC 1600, at the address listed above; by telephone at 571-272-1928; or on the official record by facsimile sent to the general Office facsimile number, 571-273-8300.



/W. GARY JONES/W. Gary Jones
Director, Technology Center 1600